      Case 7:19-cv-00270 Document 25 Filed on 03/27/20 in TXSD Page 1 of 2
                                                                                                  United States District Court
                                                                                                    Southern District of Texas

                                                                                                        ENTERED
                                                                                                      March 27, 2020
                               UNITED STATES DISTRICT COURT
                                                                                                     David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

UNITED STATES OF AMERICA,                                §
                                                         §
VS.                                                      § CIVIL ACTION NO. 7:19-CV-270
                                                         §
30.00 ACRES OF LAND, MORE OR                             §
LESS, et al,                                             §
                                                         §
           Defendants.                                   §

                                                   ORDER
        The Court now considers “Defendant’s Unopposed Motion for Extension of Time.”1 The

Court previously ordered the parties to submit briefs and any accompanying evidence on the

issue of just compensation in this case by March 27, 2020, 2 but Aleida Flores (“hereafter,

“Defendant”) now seeks “an extension of that deadline in light of the COVID-19 pandemic”

which has disrupted Defendant’s ability to “compile and finalize the evidence to accompany her

just compensation brief” by complicating necessary “public and private business operations and

activities.”3

        Federal Rule of Civil Procedure 16(b)(4) requires good cause to modify a scheduling

order.4 The Court takes judicial notice of the proclamations and orders of various authorities

recognizing a health emergency and limiting travel and person-to-person contact.5 The Court


1
  Dkt. No. 24.
2
  Dkt. No. 23.
3
  Dkt. No. 24 at 1–2.
4
  FED. R. CIV. P. 16(b)(4) (“A schedule may be modified only for good cause and with the judge’s consent.”).
5
  See Proclamation No. 9994, 85 Fed. Reg. 15,337 (Mar. 13, 2020) (Declaring a National Emergency Concerning
the Novel Coronavirus Disease (COVID-19) Outbreak); Tex. Exec. Order No. GA 08 (Mar. 19, 2020) (Relating to
COVID-19        preparedness      and    mitigation);   Hidalgo      Cty.,    Tex.,     Shelter-at-Home      Order,
https://www.hidalgocounty.us/DocumentCenter/View/36748/3252020-Final-Modified-Emergency-Orders (eff. Mar.
26, 2020); Restrictions On Visitors To The McAllen U.S. Courthouse During The COVID-19 Pandemic, Gen. Order
No. M-2020-1 (Mar. 20, 2020), https://www.txs.uscourts.gov/sites/txs/files/Special%20Order%20M-2020-
1%20Restrictions%20on%20Visitors%20to%20McAllen%20During%20COVID-19.pdf.

1/2
      Case 7:19-cv-00270 Document 25 Filed on 03/27/20 in TXSD Page 2 of 2



finds good cause in the unopposed nature of the motion and the time needed by Defendant to

finalize her just compensation brief and compile all necessary evidence. The Court GRANTS the

motion and extends the parties’ deadline to file their just compensation briefs and evidence to

April 27, 2020.

       IT IS SO ORDERED.

       DONE at McAllen, Texas, this 27th day of March, 2020.


                                                 ___________________________________
                                                            Micaela Alvarez
                                                       United States District Judge




2/2
